Opinion by
Wilson, J.
In accordance with stipulation of counsel that the merchandise consists of sheepskin waste scrap similar in all material respects to that the subject of Fairfield Wool Co., Inc. v. United States (33 Cust. Ct. 199, C. D. 1653), the items entered, or withdrawn from warehouse, for consumption prior to June 6, 1951, were held dutiable at 7)4 percent under paragraph 1555, as modified by T. D. 51802, and the items entered, or withdrawn from warehouse, for consumption on and after June 6, 1951, were held dutiable at 4 percent under said paragraph, as modified by T. D. 52739.